DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-18 in the reply filed on 3/16/2022 is acknowledged.  The traversal is on the ground(s) that it would be necessary to search and examine the process of claim 19 and 20 in order to search and examine the product claims 1-18.  This is not found persuasive because the search required for group II (method) is not required for Group I (apparatus) as neither the manner of operating a disclosed device nor material or article worked upon further limit that apparatus claim (see MPEP § 2114 and 2115), so the process claims would require further searching the material and the manner of operating which are not required by the apparatus claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/16/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a mount configured to provide movement of the mixing vessel vertically and angularly with respect to the ground” in lines 5-6.  However, a mount appears to be insufficient structure to provide the narrative effect of movement of the mixing vessel vertically and angularly.  It is not the mount that provides the movement to mixing vessel; rather the mount is attached to the loader and loader arms which provides the movement.  Therefore, the claims appear incomplete in structure to warrant the vertically and angularly movement effect on the mixing vessel.  Claims 2-18 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by da Costa Goncalves et al. (U.S. Patent No. 5,261,739).
Regarding claim 1, da Costa Goncalves et al. discloses Device (title; figure 1) comprising, in combination: a mixing vessel including an open, upper peripheral edge (reference #20), a gate moveable between a closed position and an open position allowing communication with an interior of a shaft extending through the interior of the mixing vessel (reference #34), mixing paddles extending radially from the shaft and inside the interior (reference #37, 38, 39, 41 and 42; column 2, lines 6-13), and a mount configured to provide movement of the mixing vessel vertically and angularly with respect to ground (column 2, lines 19-22); and a measuring bucket movable with respect to the mixing vessel (reference #60), with the measuring bucket including an open top and a closed bottom (bottom and top of reference #60, not labeled), with the measuring bucket capable to be moveable from a loading position with the measuring bucket abutting the ground, with the open top generally perpendicular to the ground (reference #60A as shown positioned in figure 1; column 2, lines 43-51), and with the closed bottom intermediate the open top and the mixing vessel, a transport position with the measuring bucket spaced from and parallel to the mixing vessel and with the open top above the closed bottom (although not shown in figure 1, intermediate position as reference #60A/60 is being raised up; column 2, lines 43-51), and an emptying position with the open top located within the upper peripheral edge and with the open top intermediate the closed bottom and the mixing vessel (reference #60 as shown positioned in figure 1; column 2, lines 43-51)).
Regarding claim 2, da Costa Goncalves et al. discloses further comprising, in combination: a lid abutting with the open, upper peripheral edge (reference #25), with the lid movable with respect to the mixing vessel and movable with respect to the measuring bucket between a closed position and an open position (figure 1, reference #25 shows closed position, reference #25A shows open position), with the lid in the closed position abutting with the open, upper peripheral edge and closing the interior of the mixing vessel (figure 1, reference #25) and when the measuring bucket is in the loading position, and with the lid in the open position being spaced from the open, upper peripheral edge and when the measuring bucket is in the emptying position (reference #25A; column 2, lines 62-66).
Regarding claim 3, da Costa Goncalves et al. discloses wherein the lid includes a peripheral rim and an arcuate basin depressed within the peripheral rim and located opposite to the interior when the 
Regarding claim 4, da Costa Goncalves et al. discloses wherein the lid is hingedly connected between the peripheral rim and the open, upper peripheral edge about an edge axis and pivotal between the closed position and the open position, with the edge axis located on an opposite side of the open, upper peripheral edge with the measuring bucket in the emptying position (reference #30 and 32; columns 1-2, lines 63-5).
Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van den Berg et al. (U.S. Patent Pub. No. 2016/0198677).
Regarding claim 1, Van den Berg discloses device (title; figures 1 and 2) comprising, in combination: a mixing vessel including an open, upper peripheral edge (figures 1 and 2, reference #3), a gate moveable between a closed position and an open position allowing communication with an interior of the mixing vessel (figures 1 and 2, reference #7), a shaft extending through the interior of the mixing vessel (figure 1, reference #4; figure 2, vertical portion of reference #8), mixing paddles extending radially from the shaft and inside the interior (figure 1, reference #5; figure 2, helical paddles of reference #8), and a mount configured to provide movement of the mixing vessel vertically and angularly with respect to ground (figure 1, reference #2; figure 2, reference #26); and a measuring bucket movable with respect to the mixing vessel (figures 1 and 2, reference #13), with the measuring bucket including an open top and a closed bottom (bottom and top of reference #13, not labeled), with the measuring bucket capable to be moveable from a loading position with the measuring bucket abutting the ground, with the open top generally perpendicular to the ground (see figure 2, reference #13 capable of loading in the horizontal position such that open top is perpendicular along top of pile of 
Regarding claim 18, Van den Berg discloses wherein the measuring bucket comprises first and second clam shells having top ends and having bottom ends pivotable relative to each other about a clam axis (figures 1 and 2, reference #13; [0017]), with the first clam shell having a scraping blade abutting with and slideable along the ground (figure 2, see pointed end of reference #13, not labeled; [0017]), with the first and second clam shells being positionable in one of a first position, an intermediate position, and a maximum position, with the top ends of the first and second clam shells being spaced a first distance in the first position, with the top ends of the first and second clam shells being a greater distance than the first distance in the intermediate position, with the top ends of the first and second clam shells being a greatest distance larger than the greater distance in the maximum position (see figures 1 and 2, two pivot halves of reference #13 have varying positions with varying degrees of distances between open top ends of halves, with multiple other distances not shown).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 11, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over da Costa Goncalves et al. in view of Van den Berg.
Regarding claims 5, 11 and 15, da Costa Goncalves et al. discloses all the limitations as set forth above.  The reference further discloses in combination: first and second pickup arms (figures 1 and 3, reference #61) having first ends pivotably mounted to the frame about an arm axis spaced from and parallel to the edge axis (figures 1 and 3, reference #63) and having second ends pivotably mounted to the measuring bucket about a bucket axis spaced from and parallel to the edge axis and to the arm axis (figures 1 and 3, reference #65), with the measuring bucket pivotable about the bucket axis between the loading, transport and emptying positions with pivotal movement of the first and second pickup arms about the arm axis (figures 1 and 3, reference #65; column 2, lines 43-51).  However, the reference discloses having the first ends mounted to the frame rather than the mixing vessel.
Van den Berg discloses the first and second pickup arms having first ends pivotably mounted to either the frame (figure 1, reference #11) or the mixing vessel (figure 2, reference #11).  As the instant specification is silent to unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the frame connection of da Costa Goncalves et al. to have the first and second pickup arms have first ends pivotably mounted to the mixing vessel as taught by Van den Berg.  One of ordinary skill in the art would be motivated to do the foregoing because 
 Regarding claim 17, da Costa Goncalves et al. in view of Van den Berg discloses all the limitations as set forth above.  The reference as modified further discloses in combination: a pivotal follower having a first end and having a second end pivotably mounted to one of the first and second pickup arms about a follower axis intermediate, parallel to, and spaced from the arm and bucket axes (reference #66); a tie having a first end pivotably mounted to the measuring bucket about a first tie axis intermediate and spaced from the open top and the closed bottom and spaced from and parallel to the follower, arm and bucket axes and having a second end pivotably mounted to the pivotal follower about a second tie axis intermediate and spaced from the first and second ends of the pivotal follower and spaced from and parallel to the first tie, follower, arm and bucket axes (reference #67), with the pivotal follower camming upon the open, upper peripheral edge as the measuring bucket moves from the transport position to the emptying position (reference #66; column 2, lines 43-52).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over da Costa Goncalves et al. in view of Van den Berg as applied to claim 15 above, and further in view of Prichard et al. (U.S. Patent No. 3,246,884).
Regarding claim 16, da Costa Goncalves et al. in view of Van den Berg discloses all the limitations as set forth above.  However the reference fails to disclose a first and second link.
Prichard et al. teaches another transit mixer with loader (title; figure 1).  The reference teaches a first link having a first end pivotable relative to the mixing vessel about a first link axis parallel to and spaced from the arm and bucket axes and having a second end (reference #90); a second link having a a hydraulic cylinder having a first end pivotable relative to the mixing vessel about a cylinder axis parallel to, and spaced from, the first link, second link, arm and bucket axes and having a second end (reference #100), with the second ends of the first and second links and of the hydraulic cylinder pivotably connected about a connection axis parallel to and spaced from the first link, second link, arm, bucket and cylinder axes (reference #32; columns 3-4, lines 5-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the first and second links and hydraulic cylinder of Prichard et al. with the apparatus of da Costa Goncalves et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach transit mixers with loaders.  One of ordinary skill in the art would be motivated to provide the first and second links and hydraulic cylinder with pivotable connections because it permits increased and variable movement allowing the loader to move in more directions, ranges and angles to pick up material at more locations.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774